Citation Nr: 1643209	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating is excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision, which granted service connection and assigned an initial 30 percent disability rating for PTSD.  When the Veteran filed his notice of disagreement (NOD) with the August 2009 rating decision, he also provided information regarding inpatient treatment he received for PTSD, seeking a temporary total disability rating under 38 C.F.R. § 4.29 for the period dated from May 12, 2009, to June 23, 2009.  That issue was denied in the June 2010 statement of the case (SOC), with the issue of entitlement to an increased initial disability rating for service-connected PTSD.  The Veteran timely filed an appeal.  

In September 2011, the Veteran testified at a personal hearing, conducted via videoconferencing, chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In April 2013, the Board remanded the case for additional development, the issues being entitlement to an initial disability rating is excess of 30 percent for service-connected PTSD, entitlement to a temporary total disability rating under 38 C.F.R.   § 4.29 for the period from May 12, 2009, through June 23, 2009, and entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also referred for initial adjudication the issue of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for the period from November 7, 2011, to December 16, 2011.  The RO, in a September 2015 rating decision, granted temporary total disability ratings under 38 C.F.R. § 4.29 for the periods dated from May 12, 2009, to June 30, 2009, and from November 7, 2011, to December 31, 2011.  


FINDINGS OF FACT

1. During the entire appellate period, the Veteran's service-connected PTSD has been manifested by symptoms including, and symptoms of the type and degree, grossly inappropriate behavior and persistent danger of hurting self or others. 

2. As a 100 percent schedular disability rating is being assigned for service-connected PTSD for the entirety of the period on appeal and the Veteran is not service-connected for any other disabilities, there remain no questions of law or fact to be decided regarding a TDIU.


CONCLUSIONS OF LAW

1. During the entire appellate period, the criteria for an initial schedular disability rating of 100 percent, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411, 20.201 (2015).

2. The claim of entitlement to a TDIU is moot.  38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Service-Connected PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Here, on appeal is the initial rating and as such, the severity of the disability is to be considered during the period from the initial disability rating assignment to the present, outside of the periods during which the Veteran has been granted temporary total disability ratings under 38 C.F.R. § 4.29, from May 12, 2009, to June 30, 2009, and from November 7, 2011, to December 31, 2011.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 



Under DC 9411, for rating the severity of PTSD, in pertinent part, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411.  

A 50 percent disability rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.   
If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DMS-V) (5th ed.).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence). 

During VA treatment in February 2009, the Veteran complained of decreased sleep and a deteriorating mood.  He reported that that he had been isolating to prevent him from acting out and reported that he could not predict what he would do if something "hit him wrong" and that he felt like he wanted to jump out a window.  

During VA treatment in August 2009, the Veteran reported that his depression had lifted somewhat, however, his other behaviors had changed, especially his anger outbursts and aggressiveness.  He reported that he had no hope or plan for ever being able to work in the public arena.

On VA examination in June 2009, the Veteran presented as socially uncomfortable with the interview.  The examiner reported that he found the Veteran to be a reliable historian.  He complained of anger, fatigue, anxiety, avoidance of crowds, thoughts, feelings, or conversations associated with his traumas, depression, being distrustful of others, feelings of guilt, an exaggerated startle response, hypervigilance, increased irritability, isolative behavior, recurrent and intrusive memories, sleep disturbance involving insomnia, frequent awakening, and nightmares, and social withdrawal.  The Veteran reported that he was married, but separated and that he had not worked since 2007.  He reported that he had worked as a truck driver but found that he could not work with people.  

The results of the Veteran's mental status examination were unremarkable, save for a failure to complete some of the mental tasks requested and an anxious affect and an anxious and depressed mood.  The examiner described the Veteran's impairment as severe, with respect to his recreation and moderate as to his social and interpersonal impairment, and severe as to his occupation and/or career.  The examiner assigned the Veteran a GAF score of 59.

During VA treatment in August 2009, the Veteran complained of continued 
problems with low motivation, social isolation, and lack of interests.  He reported that he went out to eat and talk with an old friend had a good time and then agreed to go with his friend to the movies, the first time he watched a film in a theater in years, although he was hypervigilant and fearful.  However, in September 2009 VA treatment, the Veteran complained of depression and increasing anxiety and reported that he had a violent confrontation the weekend prior.  At that time, he also complained of paranoia, hypervigilance, an exaggerated startle response, difficulty remembering names, schedules, and past events accurately, and problems being able to concentrate.  The results of the Veteran's mental status examination were unremarkable, save for his depressed and anxious mood, a subdued affect, limited insight, and subjectively skewed perceptions.  He was assigned a GAF score of 50.

In a March 2011 letter, a member of the Veteran's former VA treatment group reported that he had stayed in touch with the Veteran by phone and had witnessed his anger, seclusion, and mistrust.  He reported that the Veteran's medication "all but knocked him out" and that it hurt him to see the Veteran in "zombie mode."  In a July 2011 letter, a neighbor wrote that she had become friends with the Veteran, although it took a long time for the Veteran to trust her.  She wrote that he stayed secluded in his apartment with the shades drawn and never managed to venture past the post box or next door. 

During VA treatment in August 2011, the Veteran reported getting into a fight with someone, knocking him unconscious, three weeks prior.  He complained of nightmares, feelings of guilt about things he had done in the past, and reported that he saw himself as an evil person and was disappointed that he did not see a future for himself.  He noted that his daughters "kept him going."  He denied
any active suicidal thoughts, plan, or intention, but admitted that he felt that there was no reason for him to live.  The results of the Veteran's mental status examination were unremarkable, save for his dysphoric mood and mood congruent with affect and limited insight.  He was assigned a GAF score of 40.  

During the Veteran's September 2011 Board hearing, he reported his problems with thought processes and communication for many years.  He reported that he had problems understanding people, and engaged in inappropriate behavior.  He reported that he got angry very quickly and did everything in his power to control his anger.  He reported that he had been an evil person and felt guilty, and that he talked about hurting himself and/or others, however, his daughters prevented it.  The Veteran stated that he had daughters and two friends, that he could not drive due to anxiety attacks, and that he misplaced his keys constantly and went "berserk" and had trouble concentrating and trouble remembering.  He reported that he had not worked since 2007, that he left due to being caught with drugs and having attitude problems and anger with customers. 

In a September 2012 letter, one of the Veteran's treatment providers reported that the Veteran had been assigned weekly in-home case management, due to the severity of his illness and difficulty participating in standard outpatient care. 



In an undated letter received by VA in January 2013, one of the Veteran's VA treatment providers reported that the Veteran experienced ongoing isolation, lack of motivation, daily depression, difficulty forming relationships, and had been undergoing weekly in-home treatment to help the Veteran with severe and persistent mental illness and to maintain stability in the community and reduce the need for psychiatric hospitalizations.  The treatment provider reported that patients such as the Veteran were likely to harm themselves or others without such intervention from intensive mental health treatment.  She reported that the Veteran would be at a significantly higher risk if not for their weekly visits.  She reported that the Veteran had gross impairment in communication and maintaining relationships, that he socially isolated, leaving his home only for food and necessitates, and was constantly hypervigilant.  She reported that he maintained frequent contact with his daughters, however, he was depressed after communicating with them, as he had guilt that he had not been a good enough father.  She noted that the Veteran had reported that he hated people and no desire to socialize, that he avoided others due to his anger and fear that he would not be able to control himself.  She reported that the Veteran's anger and fears over not being able to control himself were worse with driving, and that he drove only to the store, at night, to avoid contact with people.  She reported that the Veteran had grossly impaired sleeping patterns, with nightmares, a history of many hospitalizations, with minimal improvement, and that he struggled with suicidal and homicidal ideation, with chronic fear that he would be pushed over the edge and hurt someone, which only increased his isolation.  She concluded that even with continued intensive mental health treatment, his weekly in-home sessions, there would not be any improvement in his symptoms with the goal being to maintain his safety in his home. 

On VA examination in August 2013, the Veteran reported that he had been living in the same apartment for approximately the last three years, without problems, and reported that he often helped out with some of the building maintenance.  He denied conflicts with neighbors and reported while his new upstairs neighbor was stomping all night and he wanted to get into a fight, he realized that the neighbor had problems too.  He did report a verbal altercation with that neighbor.  He reported that he was glad that he no longer lived in Boston as there were people there that he would like to hurt.  He reported that he went to the laundromat and grocery store in the early morning or late evening hours to avoid people.  He also reported that he often sat for a cup of coffee in his neighborhood with a neighbor and sometimes went to a matinee with a friend.  The Veteran reported regular contact with his adult daughters and was getting a divorce and denied engaging in a romantic relationship because he did not want people to be scared of him anymore and he could not control himself when he was mad.  The Veteran reported that he last worked seven years prior delivering propane, but reported that he could not work for the public and had been fired multiple times for being in fights and would often just quit before they had a chance to fire him.  He complained of depression, guilt, a temper, anxiety, nightmares, paranoia, and inability to trust.  The results of the Veteran's mental status examination were unremarkable, save for his minimal eye contact, and a very anxious and scared mood.

The examiner noted that there did not appear to be any change in functioning since the Veteran's last VA examination.  He reported that since the Veteran's last examination, although he had completed multiple residential and inpatient treatments, he had been psychiatrically stable and living in his own apartment for the past three years, managed by VA outpatient services and mental health intensive case management.  He reported that the Veteran's primary functional difficulties related to isolation which was mild to moderately impairing, in that while the Veteran indeed limited his social interaction for fear that he would get into a fight, he also reportedly maintained a number of close friendships, including his daughters, certain neighbors, and his landlord, and socialized with other apartment residents on a daily basis.  The examiner noted that the Veteran had been in three or four physical fights, with none reported as occurring recently.  The examiner opined that the Veteran's PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.



The examiner reported that the Veteran's PTSD did not currently prevent his capacity to do physical and sedentary work.  The examiner considered that the Veteran displayed slight cognitive deficits in the areas of processing speed and working memory, without evidence that such would be expected to present a major barrier to employability.  He noted that the Veteran would benefit from a position with minimal distractions that allowed him to maintain undivided attention.  He noted that the Veteran's intrusive thoughts and concentration difficulties were more likely related to his current medication regimen and substance abuse history, and that his depression and sleep problems may also contribute to reduced concentration.  He reported that while the Veteran had current depression, he spoke at length about the plans he had for his future, thus suggesting adequate
motivation and drive at least in the realm of recreational activities.  The examiner reported that the Veteran's identified primary barriers to employability were moderate to severe in nature and related to his chronic irritability, aggression, and difficulty playing with others, and it was reasonable to expect that the Veteran would still be capable of working independently and/or with limited social interaction.  However, in an August 2013 addendum, an examiner opined that the Veteran was unable to maintain gainful, and that although he may be capable of working on an intellectual level, she felt that his mental health issues would impede significantly on his ability to function properly.

In a January 2014 letter, one of the Veteran's VA treatment providers reported that the Veteran's isolation had increased, that he was not answering his door, that he had severed ties with the two people in his neighborhood that were a support, that he had physical altercations and angry outbursts, and that he had no physical contact with his daughters in months and had stopped taking their calls.  She opined that the Veteran's severe impairment prevented him from employment.

During VA treatment in October 2015, the Veteran reported that he had been lonely, stating that all his friends had moved away and he was struggling with making new friends.  He reported that he was not interested in further socialization, however.  During another instance of VA treatment in October 2015, the Veteran reported that he "about lost it last night."  He described a situation in which he witnessed a father cussing at his young daughter who had spilled a milkshake on herself and while the father went into the bathroom with his daughter to clean her up, the Veteran purchased another milkshake and put it on the table for the girl. He reported that once the father returned, he was upset about someone purchasing the milkshake and confronted the Veteran and the Veteran became angry and asked the father to go outside with him so they could have a physical altercation.  He reported that he was able to calm himself down without causing a physical altercation. 

During VA treatment in November 2015, the Veteran appeared depressed and compulsive and was able to perform the memory testing only after extensive distraction.   During additional VA treatment in November 2015, the Veteran reported problems with his use of prescription medication and the parties discussed voluntary hospitalization.  

During VA treatment in December 2015, the Veteran reported that he recently saw a man whom he wanted to hurt; however, he no longer wished to hurt him.  During another instance of VA treatment in December 2015, the Veteran reported that he went back and forth between anger and sadness.  He reported that a man whom he knew and who lived in another state had been talking about him and his friends and stated that he wanted to hurt the man, that "I want to get my hands on him and beat him until he is dead."  He reported many injuries that he wished to evoke on the man, including gouging his eyes out, dislocating every joint, and other violent acts.  The Veteran presented with little insight and when asked if he was going to act on the urge to hurt the man today, he stated that "I can't promise you that I won't.  I can't control myself sometimes."  He reported that he could leave and stop by a service station to get a hat and gloves and then drive to the man's home, harm him, then drive back home before being caught.  After additional VA assessment, the Veteran was deemed safe and did not warrant hospitalization.  

During VA treatment in January 2016, the Veteran reported that he kept in touch with some friends on the telephone and that he had been visiting friends.  The 

Veteran discussed his desire to get dogs and learn how to train them for use by disabled Veterans.  He reported his plans to begin going to the library and local book stores regularly with his friend.  He complained of continued difficulty with his mind racing and difficulty remembering what day it was sometimes.  

On VA examination in January 2016, the Veteran reported contact with some friends, including some who lived in his neighborhood.  He stated he mostly
liked to stay by himself and while he would go out to eat in a restaurant
once in a while, he did not go to crowded places.  He stated he saw his new grandson about twice a year and identified his grandson as a reason for him to live. He stated that he had not worked in last 10 or more years, and reported that he could not work due to his attitude.  He reported continued treatment with the VA mental health intensive case management, with in-home psychiatric treatment.  He complained of sleep disturbance, lack of interest in activities, irritability, exaggerated startle response, and hypervigilance.  He reported that his treatment had helped him and that he had not been aggressive or violent in the past year, and that he walked away from situations that made him aggressive.  The Veteran's mental status examination was unremarkable, save for his failure to complete some of the mental tasks requested.  The examiner reported that the Veteran's PTSD symptoms, including depressed mood, anxiety, and sleep impairment, caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner reported that the Veteran's PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that since his last VA examination in 2013, his motivation had improved and that his PTSD had not increased in severity.  The examiner reported that the Veteran would benefit from a position with minimal distractions that allowed him to maintain undivided attention and that he should not work in the places where there is loud noise exposure or places which are crowded, and in other words, reported that the Veteran would benefit from working independently and/or with limited social interaction.



During VA treatment in March 2016, the Veteran reported that he went shopping yesterday and got very nervous because the store was very busy.  He stated that when he came out of the store, he was unable to find his vehicle and got very nervous and had to walk up and down three aisles before he found it.  He noted that he should have known better than to go to the store in the middle of the day and that he learned his lesson.  He complained of having a lack of interest in doing anything.  

During VA treatment in April 2016, the Veteran reported that he got into a
physical altercation with two intoxicated racing fans outside of a store.  The Veteran reported that he injured himself when he kicked the other man's car door and when he kicked the other man's bottom.  When asked if the altercation was caught on security cameras, the Veteran reported that "I won, though so it don't matter."  He stated that he likely overreacted because "I'm pissed off at the world and it didn't take much" to provoke him.

During VA treatment in May 2016, the Veteran reported initially that he was not doing well and reported that he and his friend had argued about the Veteran allegedly beating a man when they went on an out-of-state trip.  The treatment provider noted that notes indicates that the Veteran had previous claimed to have beat a man.  Notes indicate that the Veteran reported an elbow injury, noting that he injured it while "jerking on somebody."  He reported that he noticed a man whom he described as an enemy walking into a restaurant and asked the driver of the vehicle in which he was traveling to pull over and followed the man into the bathroom to beat him up. 

In July 2016, the Veteran presented for emergency VA treatment as he had contacted VA staff earlier that day and informed them they had had planned to shoot himself.  Upon emergency treatment, he denied suicidal intent.  He reported that he felt lonely and complained of sleep disturbance and memory and concentration problems.  He endorsed some sense of feeling hopeless and helpless
He stated that the thoughts of self-harm came and went but reported that he has not really seen an increase in these thoughts lately.  He denied homicidal ideation but complained of issues with irritability, and reported that he had learned to walk away from upsetting situations to avoid acting out in danger.  

Based on the forgoing, the Board finds that an initial 100 percent disability rating for the entire appellate period is warranted for the Veteran's service-connected PTSD.  The most significant PTSD symptom of record during the entire appellate period is the Veteran's irritability, both his constant work in avoiding physical or verbal altercations with others and his consistent episodes wherein he was unable to avoid such and indeed became involved in physical or verbal altercations with others.  Such represents grossly inappropriate behavior and persistent danger of hurting self or others, symptoms warranting a 100 percent disability rating under the pertinent rating criteria.  38 C.F.R. § 4.130, DC 9411. 

As noted above, in September 2009, the Veteran reported that he had a violent confrontation the weekend prior and during VA treatment in August 2011, he reported getting into a fight with someone, knocking him unconscious.  On VA examination in August 2013, the Veteran reported that he engaged in a verbal altercation with his neighbor, and that he was glad that he no longer lived in Boston as there were people there that he would like to hurt.  During VA treatment in October 2015, the Veteran reported that he became involved in a verbal altercation with a father of a young girl and asked him to go outside so they could have a physical altercation.  During VA treatment in December 2015, he reported that wanted to hurt a man whom he knew and had heard he had been talking about the Veteran and described to the examiner, as discussed above, the ways in which he wanted to inflict pain upon the man and how he would get away with it.

While on VA examination in January 2016, the Veteran reported that his treatment had helped him and that he had not been aggressive or violent in the past year; his continued issues with violent behavior persisted.  During VA treatment in April 2016, the Veteran reported that he got into a physical altercation with two men, and injured himself when he kicked the other man's car door and when he kicked the other man's bottom.  During VA treatment in May 2016, the Veteran reported that he followed a man whom he knew into the bathroom to beat him up.  In July 2016, the Veteran presented for emergency VA treatment as he had contacted VA staff earlier that day and informed them they had had planned to shoot himself.  

There does thus not appear to be any period of time during the appellate period wherein the Veteran was not either actively involved in physical or verbal altercations with others or avoiding people and activities, such as isolating and shopping and doing laundry late at night or early in the morning to avoid people.  It is also significant that the Veteran was afforded in-home VA psychiatric treatment since September 2012 and through the balance of the appellate period.  As noted above, in the January 2013 letter from the Veteran's in-home psychiatric treatment provider, she reported that the purpose of the in-home treatment was to treat the Veteran's severe and persistent mental illness with the goal to maintain stability in the community and reduce the need for psychiatric hospitalizations, hospitalizations the Veteran had incurred prior to September 2012. 

As the Veteran is granted an initial disability rating of 100 percent during the entire appellate period, consideration of entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015) or an extraschedular rating considering multiple service-connected disabilities under Johnson v. McDonald, 762 F.3d 1362 (2014) is not required.  


TDIU

The Board has granted herein an initial 100 percent disability rating for the Veteran's service-connected PTSD during the entire appellate period.  There are some circumstances in which a 100 disability percent rating does not render the issue of entitlement to a TDIU moot, specifically, when a TDIU in place could assist the Veteran in meeting the criteria for special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s), which requires a 100 percent disability rating and other disabilities, separate and apart from the disability warranting a 100 percent disability rating, ratable at 60 percent disabling combined.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Here, however, a TDIU, if granted, would be based on the Veteran's service-connected PTSD alone, for which he is receiving a 100 percent schedular disability rating.  He has no other service-connected disabilities.  Thus, a TDIU could not assist the Veteran in meeting the criteria for SMC under 38 U.S.C.A. § 1114(s) and the issue of entitlement to a TDIU is moot. 


ORDER

For the entire appellate period, a schedular disability rating of 100 percent for service-connected PTSD is granted.

The claim of entitlement to a TDIU is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


